DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/8/2021, amended claims 1, 4-5, 7, 11, 13-15, 19-20, 23-26, and 28 are acknowledged. Claims 1-9, 11-17, and 19-28 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Basov on 12/21/2021.

The application has been amended as follows: 



Claim 1 is amended to recite:
A system for in-vivo monitoring of pressure of a body fluid in an interior volume of a urinary bladder of a patient, the system comprising:
a delivery component of a cannula type being configured to penetrate through [[the]] an abdominal wall of the patient and further through a location on the bladder wall into the interior volume;
a flexible elongate sensor delivery member shaped so as to pass through the delivery component when the delivery component has penetrated the bladder wall in order to allow the sensor delivery member to enter into the interior volume of the bladder; and
a first pressure sensor being positioned at a distal rounded end region of the delivery member that is inserted into the bladder interior of the patient, the first pressure sensor measuring and providing a first pressure data of the body fluid in the bladder; 
a second pressure sensor configured to be inserted subcutaneously into the abdominal region of the patient, the second pressure sensor measuring and providing a second pressure data that may influence the first pressure data; and 
an external signal processing component located remotely from the abdominal wall surface of the patient, configured to receive and process the first pressure data and the second pressure data while the patient is engaged in ambulatory movement, calculate a differential signal between the first pressure data and the second pressure data and automatically adjust the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient’s ambulatory movement, and 
as received and adjusted while the patient is engaged in the ambulatory movement, and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient

Claim 9 is amended to recite:
The system of claim 1, configured to activate a nerve stimulation device connected to the patient to which the system is itself connected, to stimulate the nervous system of the patient to act in response to a predetermined pressure condition detected or calculated by the system to reduce the body fluid pressure in the  bladder. 

Claim 11 is amended to recite:
A system for in-vivo monitoring of pressure of a body fluid, the system comprising:
a delivery component of a cannula type being configured to penetrate through [[the]] an abdominal wall of the patient and further through a location on the bladder wall into the interior volume;
a flexible elongate sensor delivery member shaped so as to pass through the delivery component when the delivery component has penetrated the bladder wall in 
a first pressure sensor being positioned at a distal rounded end region of the delivery member that is inserted into the bladder interior of the patient, the first pressure sensor measuring and providing a first pressure data of the body fluid in the bladder, the first pressure sensor being integrally connected to a distal tip part of a sensor delivery member during insertion through the delivery component into the patient bladder, and the sensor delivery member and the first pressure sensor having lesser diameter than the delivery component;   
a second pressure sensor configured to be inserted subcutaneously into the abdominal region of the patient, the second pressure sensor measuring and providing a second pressure data that may influence the first pressure data; and 
an external signal processing component located remotely from the abdominal wall surface of the patient, configured to receive and process the first pressure data and the second pressure data while the patient is engaged in ambulatory movement, calculate a differential signal between the first pressure data and the second pressure data and automatically adjust the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient’s ambulatory movement, and
the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors, as received and adjusted while the patient is engaged in the ambulatory movement,


Claim 17 is amended to recite:
The system of claim 11, configured to activate a nerve stimulation device connected to the patient to which the system is itself connected, to stimulate the nervous system of the patient to act in response to a predetermined pressure condition detected by the system to reduce the body fluid pressure in the  bladder.

Claim 19 is amended to recite:
A system for in-vivo monitoring of pressure of a body fluid in a urinary bladder of a patient, the system comprising:
a delivery component of a cannula type configured to be penetrable through [[the]] an abdominal wall of the patient and further through [[the]] a wall of the bladder interior; 
a flexible elongate sensor delivery member shaped so as to pass through the delivery component when it has been inserted into the bladder of the patient; and
a flexible elongate sensor delivery member shaped so as to pass through the delivery component when the delivery component has penetrated the bladder wall in order to allow the sensor delivery member to enter into the bladder of the patient; and

a second pressure sensor configured to be inserted subcutaneously into the abdominal region adjacent the bladder or into another organ that is different from the bladder,
an external signal processing component located remotely from the abdominal wall of the patient, configured to receive and process the first pressure data while the patient is engaged in ambulatory movement, 
wherein the first pressure data and the second pressure data are received by the external processing component through separate electronic modules and to be calculated into a differential signal,  and 
wherein the external signal processing component provides an output to a user based upon the received first pressure data and the calculated differential signal.

Claim 20 is amended to recite:
	The system of claim 19, 

wherein the external signal processing component is configured to receive and process the first pressure data and the second pressure data while the patient is 
wherein the adjustment of the first pressure data based on the calculated differential with the second pressure data is performed based on the readings from the first and second pressure sensors, and the adjustment automatically compensates for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ. 

Claims 21-22 are cancelled.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 14-19, filed 11/8/2021) with respect to the allowability of the claims have been considered and are persuasive.
Claims 1-9, 11-17, 19-20, and 23-28 as presented in the amendments to the claims filed 11/8/2021 (and in the Examiner’s Amendment above) are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed systems for in-vivo ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791